Citation Nr: 0801402	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from February 1956 until 
January 1962.  This matter was previously before the Board of 
Veterans' Appeals (BVA or Board) in June 
2004 and was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama for 
additional development.  Prior to the Remand, this matter was 
originally on appeal from a March 2003 rating decision.  

Following the Board's denial of his claim for service 
connection for skin cancer, the veteran submitted additional 
medical records regarding his skin disorder.  The appellant's 
submission of new evidence should be treated as a claim to 
reopen requiring new and material evidence.  This matter is 
not before the Board because it has not been prepared for 
appellate review. Accordingly, this matter is referred to the 
RO for appropriate action.

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development directed by the Board in its last remand was 
not accomplished. The law mandates that where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran's claims for bilateral hearing loss and a 
pilonidal cyst were previously remanded by a June 2004 BVA 
decision for VA examinations to determine the nature and 
etiology of the disorders.  The veteran was twice scheduled 
for VA examinations for each disorder, but failed to report 
for any of the examinations.  An October 2004 letter from the 
RO informed the veteran that he had failed to report for his 
scheduled examinations and that the veteran should contact 
him if he wished to set up another examination prior to the 
RO's sending his case to the Board.  The veteran failed to 
contact the RO and the RO subsequently issued a supplemental 
statement of the case denying the claims in February 2005.  
In March 2005, the veteran reported, in a VA Form 21-4138, 
that his severe health problems had caused him to miss his 
scheduled examinations and requested that he be scheduled for 
new examinations.  As the veteran has provided good cause as 
to why he was unable to report for his VA examinations, he 
should be provided another opportunity to be examined to 
determine the nature and etiology of his disorders.  
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded an 
examination regarding his bilateral 
hearing loss to ascertain the nature and 
etiology of all the disorders that may be 
present.  The claims file must be made 
available to and reviewed by the medical 
professional.  The examiner should 
specifically list all disorders related 
to the veteran's bilateral hearing loss.  
Based on the examination findings, 
historical records, and medical 
principles, the examiner should render an 
opinion on whether any bilateral hearing 
loss disorder found is related to the 
veteran's service.  

A clear rationale for the opinion is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

2.  The veteran should also be afforded 
an examination regarding his pilonidal 
cyst by an appropriate physician to 
ascertain the nature and etiology of any 
pilonidal cyst that may be present.  The 
claims file must be made available to and 
reviewed by the physician.  The physician 
should specifically list all disorders 
related to the veteran's pilonidal cyst.  
Based on the examination findings, 
historical records, and medical 
principles, the physician should render 
an opinion on whether any pilonidal cyst 
found is related to the veteran's 
service.  

A clear rationale for the opinion is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

	3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
